 

Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated as of May 26, 2017, is by and between
ALJ Regional Holdings, a Delaware corporation (the “Parent”) and Vertex Business
Services LLC, a Delaware limited liability company (“Seller”).

WHEREAS, pursuant to that certain Asset Purchase Agreement, dated as of May 15,
2017 (the “Asset Purchase Agreement”), by and among Faneuil, Inc. (the “Buyer”),
Parent and Seller, Buyer, Parent and Seller have effected or agreed to effect
the sale of all or substantially all of the assets relating to the Business (as
defined in the Asset Purchase Agreement) in exchange for, among other things,
shares of Parent’s common stock, par value $0.01 per share (the “Common Stock”);
and

WHEREAS, pursuant to the Asset Purchase Agreement, the Parent wishes to grant
certain registration rights with respect to the Common Stock held by the Seller
on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

1.Definitions.

(a)Unless otherwise defined herein, the terms below shall have the following
meanings (such meanings being equally applicable to both the singular and plural
form of the terms defined):

“Affiliate” shall mean, with respect to any specified Person, any other Person
that directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person.

“Agreement” shall mean this Registration Rights Agreement, including all
amendments, modifications and supplements and any exhibits or schedules to any
of the foregoing.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks are required or permitted by law to be closed in the City
of New York in the State of New York or the City of Dallas in the State of
Texas.

“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or
otherwise, including, without limitation, the ownership, directly or indirectly,
of securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
all rules and regulations promulgated thereunder.

 

--------------------------------------------------------------------------------

 

“Holder” shall mean Seller, and any transferee of Seller to whom Registrable
Securities are permitted to be transferred in accordance with the terms of this
Agreement, and, in each case, who continues to be entitled to the rights of a
Holder hereunder.

“NASD” shall mean the National Association of Securities Dealers, Inc., or any
successor entity thereof.

“Person” shall mean any individual, corporation, partnership, joint venture,
firm, trust, unincorporated organization, government or any agency or political
subdivision thereof or other entity.

“Registrable Securities” shall mean (a) the shares of Common Stock issued
pursuant to the Asset Purchase Agreement and held by a Holder and (b) any
Securities issuable or issued or distributed in respect of any of the Common
Stock identified in clause (a) by way of stock dividend or stock split or in
connection with a combination of shares, recapitalization, reorganization,
merger, consolidation or otherwise.  For purposes of this Agreement,
(i) Registrable Securities shall cease to be Registrable Securities when a Shelf
Registration Statement covering the  Registrable Securities has been declared
effective under the Securities Act by the SEC and the Registrable Securities
have been disposed of pursuant to such effective Shelf Registration Statement
and (ii) the Registrable Securities of a Holder shall not be deemed to be
Registrable Securities at any time when the entire amount of such Registrable
Securities proposed to be sold by such Holder in a single sale constitute less
than 1% of the then outstanding shares of Common Stock and are or, in the
opinion of counsel satisfactory to the Parent and such Holder, each in their
reasonable judgment, may be, so distributed to the public pursuant to Rule 144
(or any successor provision then in effect) under the Securities Act in any
three month period or any such Registrable Securities have been sold in a sale
made pursuant to Rule 144 of the Securities Act.

“Securities Act” shall mean the Securities Act of 1933, as amended, and all
rules and regulations promulgated thereunder.

“SEC” shall mean the Securities and Exchange Commission, or any successor
thereto.

(b)The following terms have the meanings set forth in the Section set forth
opposite such term:

Term

Section

Asset Purchase Agreement

Recitals

Blackout Period

6

Common Stock

Recitals

Damages

8(a)

Holder Indemnified Party

8(a)

Indemnified Party

8(d)

Indemnifying Party

8(d)

Parent Indemnified Party

8(b)

Registration Period

4(a)

Shelf Registration

2

Shelf Registration Statement

2

2

--------------------------------------------------------------------------------

 

2.Shelf Registration. After receipt of a written request from a Holder
requesting that the Parent effect a registration under the Securities Act for an
offering covering all of the Registrable Securities to be made on a delayed or
continuous basis pursuant to Rule 415 of the Securities Act (a “Shelf
Registration”), the Parent shall, as expeditiously as is possible, but in any
event no later than thirty (30) days (excluding any days which occur during a
permitted Blackout Period under Section 3 below) after receipt of a written
request for a Shelf Registration and in no event prior to May 20, 2017, file
with the SEC and use its reasonable best efforts to cause to be declared
effective, a registration statement registering the resale from time to time by
Holders thereof of all of the Registrable Securities (the “Shelf Registration
Statement”) relating to all shares of Registrable Securities held by the Holders
which the Parent has been requested to register for sale. The Shelf Registration
Statement shall be on Form S-3 or another appropriate form permitting
registration of such Registrable Securities for resale by such Holders and any
disposition of the Registrable Securities shall be made in accordance with the
methods of distribution set forth in the Shelf Registration Statement, provided,
that in no event will such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities.

3.Blackout Periods. The Parent shall have the right to delay the filing
or  effectiveness of the Shelf Registration Statement required pursuant to
Section 2 hereof during no more than two (2) periods aggregating to not more
than 90 days in any twelve-month period (a “Blackout Period”) in the event that
(i) the Parent would, in accordance with the advice of its counsel, be required
to disclose in the prospectus information that the Parent has a bona fide
business purpose for preserving as confidential and (ii) in the good faith
judgment of the Parent’s Board of Directors, there is a reasonable likelihood
that such disclosure or any other action to be taken in connection with the
prospectus, would materially and adversely affect or interfere with any
financing, acquisition, merger, disposition of assets (not in the ordinary
course of business), corporate reorganization or other similar transaction in
which the Parent is engaged or in respect of which the Parent has taken a
substantial step to commence, or there is an event or state of facts relating to
the Parent which is material to the Parent, the disclosure of which would, in
the good faith judgment of the Parent be adverse to its interests; provided,
however, that the Parent shall delay during such Blackout Period the filing or
effectiveness of any Shelf Registration Statement required pursuant to the
registration rights of the holders of any Securities of the Parent.  The Parent
shall have no obligation to include in any such notice any reference to or
description of the facts based upon which the Parent is delivering such notice.

4.Registration Procedures. If the Parent is required by the provisions of
Section 2 to use its reasonable best efforts to effect the registration of the
Registrable Securities under the Securities Act, the Parent will, as
expeditiously as possible:

(a)prepare and file with the SEC a Shelf Registration Statement with respect to
such Registrable Securities and use its commercially reasonable efforts to cause
such Shelf Registration Statement promptly to become and remain effective for a
period of time required for the disposition of such Registrable Securities by
the Holders thereof but not to exceed 180 days (as such time period may be
extended pursuant to Section 4(k), the “Registration Period”); provided,
however, that before filing such Shelf Registration Statement or any amendments
thereto (for purposes of this subsection, amendments shall not be deemed to
include any filing that the Parent is required to make pursuant to the Exchange
Act), the Parent shall furnish the

3

--------------------------------------------------------------------------------

 

representatives of the Holders referred to in Section 4(l) copies of all
documents proposed to be filed, which documents will be subject to the review of
such counsel. The Parent shall not be deemed to have used its commercially
reasonable efforts to keep a Shelf Registration Statement effective during the
applicable period if it voluntarily takes any action that would result in the
Holders of the Registrable Securities not being able to sell the Registrable
Securities during that period, unless such action is required under applicable
law;

(b)prepare and file with the SEC such amendments and supplements to such Shelf
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Shelf Registration Statement effective and to comply with
the provisions of the Securities Act with respect to the sale or other
disposition of all Registrable Securities covered by such Shelf Registration
Statement until the earlier of such time as all such Registrable Securities have
been disposed of in a public offering or the expiration of the Registration
Period;

(c)furnish to the selling Holders such number of conformed copies of the Shelf
Registration Statement and each such amendment and supplement thereto (including
in each case all exhibits, financial statements and schedules), and of a summary
prospectus or other prospectus, including a preliminary prospectus, in
conformity with the requirements of the Securities Act, and such other
documents, as such selling Holders may reasonably request;

(d)use its commercially reasonable efforts to register or qualify the
Registrable Securities covered by such Shelf Registration Statement under such
other securities or blue sky laws of such jurisdictions within the United States
and Puerto Rico as each Holder of such Registrable Securities shall reasonably
request, to keep such registration or qualification in effect for so long as
such Shelf Registration Statement remains in effect, and to take any other
action which may be reasonably necessary to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
Holder (provided, however, that the Parent shall not be required in connection
therewith or as a condition thereto to qualify to do business, subject itself to
taxation in or file a general consent to service of process in any jurisdiction
wherein it would not but for the requirements of this paragraph (d) be obligated
to do so; and provided, further, that the Parent shall not be required to
qualify the Registrable Securities in any jurisdiction in which the securities
regulatory authority requires that any Holder submit any shares of its
Registrable Securities to the terms, provisions and restrictions of any escrow,
lockup or similar agreement(s) for consent to sell Registrable Securities in
such jurisdiction unless such Holder agrees to do so), and do such other
reasonable acts and things as may be required of it to enable such Holder to
consummate the disposition in such jurisdiction of the Registrable Securities
covered by such Shelf Registration Statement;

(e)furnish, at the request of any Holder requesting registration of Registrable
Securities pursuant to Section 2, on the date that the Shelf Registration
Statement becomes effective, (1) a signed opinion, dated such date, of the
independent legal counsel representing the Parent for the purpose of such
registration, addressed to the Holders making such request, as to such matters
as the Holders holding a majority of the Registrable Securities included in such
registration may reasonably request and as would be customary in such a
transaction; and (2) letters dated such date and the date the offering is priced
from the independent certified public accountants of the Parent, addressed to
the Holders making such request and, if such

4

--------------------------------------------------------------------------------

 

accountants refuse to deliver such letters to such Holders, then to the Parent
(i) stating that they are independent certified public accountants within the
meaning of the 1933 Act and that, in the opinion of such accountants, the
financial statements and other financial data of the Parent included in the
Shelf Registration Statement or the Prospectus, or any amendment or supplement
thereto, comply as to form in all material respects with the applicable
accounting requirements of the 1933 Act and (ii) covering such other financial
matters (including information as to the period ending not more than five (5)
Business Days prior to the date of such letters) with respect to the
registration in respect of which such letter is being given as the Holders
holding a majority of the Registrable Securities included in such registration,
as the case may be, may reasonably request and as would be customary in such a
transaction;

(f)enter into customary agreements and take such other actions as are reasonably
required in order to expedite or facilitate the disposition of the Registrable
Securities;

(g)otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC, and make earnings statements
satisfying the provisions of Section 11(a) of the Securities Act generally
available to the Holders no later than 45 days after the end of any twelve-month
period (or 90 days, if such period is a fiscal year), beginning with the first
month of the Parent’s first fiscal quarter commencing after the effective date
of the Shelf Registration Statement, which statements shall cover said
twelve-month periods;

(h)use its commercially reasonable efforts to cause all Registrable Securities
to be listed on each securities exchange or quotation system on which similar
securities issued by the Parent are listed or traded;

(i)give written notice to the Holders:

(i)when such Shelf Registration Statement or any amendment thereto has been
filed with the SEC and when such Shelf Registration Statement or any
post-effective amendment thereto has become effective;

(ii)of any request by the SEC for amendments or supplements to such Shelf
Registration Statement or the prospectus included therein or for additional
information;

(iii)of the issuance by the SEC of any stop order suspending the effectiveness
of such Shelf Registration Statement or the initiation of any proceedings for
that purpose;

(iv)of the receipt by the Parent or its legal counsel of any notification with
respect to the suspension of the qualification of the Common Stock for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

(v)of the happening of any event that requires the Parent to make changes in
such Shelf Registration Statement or the prospectus in order to make the
statements therein not misleading (which notice shall be accompanied by an

5

--------------------------------------------------------------------------------

 

instruction to suspend the use of the prospectus until the requisite changes
have been made);

(j)use its commercially reasonable efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of such Shelf Registration
Statement at the earliest possible time;

(k)upon the occurrence of any event contemplated by Section 4(i)(v) above,
promptly prepare a post-effective amendment to such Shelf Registration Statement
or a supplement to the related prospectus or file any other required document so
that, as thereafter delivered to the Holders, the prospectus will not contain an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.  If the Parent notifies the Holders in accordance
with Section 4(i)(v) above to suspend the use of the prospectus until the
requisite changes to the prospectus have been made, then the Holders shall
suspend use of such prospectus and use their commercially reasonable efforts to
return to the Parent all copies of such prospectus other than permanent file
copies then in such Holder’s possession, and the period of effectiveness of such
Shelf Registration Statement provided for above shall be extended by the number
of days from and including the date of the giving of such notice to the date
Holders shall have received such amended or supplemented prospectus pursuant to
this Section 4(k);

(l)promptly make available for inspection by the representatives of the Holders
and any attorney, accountant or other agent retained by such Holder or
representative all relevant financial and other records, pertinent corporate
documents and properties of the Parent as the Holder may reasonably request and
cause the Parent’s officers, directors and employees to supply all relevant
information reasonably requested by such representative or attorney, accountant
or agent in connection with the registration; and

(m)use commercially reasonable efforts to procure the cooperation of the
Parent’s transfer agent in settling any offering or sale of Registrable
Securities, including with respect to the transfer of physical stock
certificates into book-entry form in accordance with any procedures reasonably
requested by the Holders.

5.Furnish Information. It shall be a condition precedent to the obligation of
the Parent to take any action pursuant to this Agreement in respect of the
Registrable Securities which are to be registered at the request of any Holder
that such Holder shall furnish to the Parent such information regarding the
Registrable Securities held by such Holder and the intended method of
disposition thereof as the Parent shall reasonably request and as shall be
required to effect the registration of such Holder’s Registrable Securities.

6.Expenses. All expenses incurred in connection with the Shelf Registration
pursuant to Section 2 of this Agreement, including without limitation all
registration, filing and qualification fees, word processing, duplicating,
printers’ and accounting fees (including the expenses of any special audits or
“comfort” letters required by or incident to such performance and compliance),
fees of the NASD or listing fees, messenger and delivery expenses, all fees and
expenses of complying with state securities or blue sky laws and fees and
disbursements of counsel for the Parent shall be paid by the Parent, except
that:

6

--------------------------------------------------------------------------------

 

(a)all such expenses in connection with any amendment or supplement to a Shelf
Registration Statement or Prospectus filed after the Registration Period because
any Holder has not effected the disposition of the Registrable Securities
requested to be registered shall be paid by such Holder;

(b)if a request for a Shelf Registration pursuant to Section 2 of this Agreement
is subsequently withdrawn at the request of the Holders of a number of shares of
Registrable Securities such that the remaining Holders requesting registration
would not have been able to request registration under the provisions of Section
2 of this Agreement, such withdrawing Holders shall bear such expenses unless
such withdrawing Holders shall forfeit their right to the Demand for
Registration requests otherwise required to be used pursuant to Section 2 of
this Agreement; and

(c)the Holders shall bear and pay any fees and expenses incurred in respect of
counsel or other advisors to the Holders.

7.Rule 144 Information. With a view to making available the benefits of Rule 144
under the Securities Act and any other rules and regulations of the SEC that may
at any time permit the sale of the Registrable Securities to the public without
registration, the Parent agrees to:

(a)make and keep adequate current public information available, as those terms
are understood and defined in Rule 144 under the Securities Act;

(b)file with the SEC in a timely manner all reports and other documents
(i) required of the Parent under the Securities Act and the Exchange Act, for so
long as the Parent remains subject to such requirements, and (ii) required for
sales under Rule 144;

(c)submit electronically and post on its corporate website, if any, every
interactive data file required to be submitted and posted pursuant to Rule 405
of Regulation S-T; and

(d)furnish promptly to each Holder of Registrable Securities upon request (i) to
the extent accurate, a written statement by the Parent that it has complied with
the reporting requirements of Rule 144, the Securities Act and the Exchange Act
and (ii) such other information as may be reasonably requested to permit such
Holder to sell Registrable Securities pursuant to Rule 144 without registration.

8.Indemnification and Contribution.

(a)The Parent shall indemnify and hold harmless each Holder, such
Holder’s  directors and officers, each Person who participates in any offering
of the Registrable Securities and each Person, if any, who Controls such Holder
or participating Person (each a “Holder Indemnified Party”), against any losses,
claims, damages or liabilities, joint or several, to which they may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or proceedings in respect thereof) arise out of or are
based upon: (i) any untrue or alleged untrue statement of any material fact
contained in the Shelf Registration Statement on the effective date thereof
(including any prospectus filed under Rule 424 under the

7

--------------------------------------------------------------------------------

 

Securities Act or any amendments or supplements thereto) or (ii) the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading (such losses, claims,
damages and liabilities, “Damages”) and the Parent shall reimburse each Holder
Indemnified Party for any legal or other expenses reasonably incurred by such
Holder Indemnified Party (but not in excess of expenses incurred in respect of
one counsel for all such Holder Indemnified Parties unless there is an actual
conflict of interest between any Holder Indemnified Parties, which Holder
Indemnified Parties may be represented by separate counsel) in connection with
investigating or defending any claim or proceeding from which Damages may
result; provided, however, that the indemnity agreement contained in this
Section 8(a) shall not apply to amounts paid in settlement of any such Damages
if such settlement is effected without the consent of the Parent (which consent
shall not be unreasonably withheld); provided, further, that the Parent shall
not be liable to any Holder Indemnified Party for any Damages to the extent that
such Damages arise out of or are based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in connection with the
Shelf Registration Statement, preliminary or final prospectus, or amendments or
supplements thereto in reliance upon and in conformity with written information
furnished by or on behalf of a Holder Indemnified Party expressly for use in
connection with such registration by any such Holder Indemnified Party.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of any Holder Indemnified Party.

(b)Each Holder requesting or joining in a registration severally and not jointly
shall indemnify and hold harmless the Parent, each of its directors and
officers, each Person, if any, who Controls the Parent, and each agent for the
Parent (within the meaning of the Securities Act) (each, a “Parent Indemnified
Party”) against any Damages, joint or several, to which a Parent Indemnified
Party may become subject, under the Securities Act or otherwise, insofar as such
Damages (or proceedings in respect thereof) arise out of or are based upon (i)
any untrue statement or alleged untrue statement of any material fact contained
in the Shelf Registration Statement  on the effective date thereof (including
any prospectus filed under Rule 424 under the Securities Act or any amendments
or supplements thereto) or (ii) the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in the Shelf Registration Statement, preliminary or
final prospectus, or amendments or supplements thereto, in reliance upon and in
conformity with written information furnished by or on behalf of such Holder
expressly for use in connection with such registration; and each such Holder
shall reimburse each Parent Indemnified Party for any legal or other expenses
reasonably incurred by such Parent Indemnified Party (but not in excess of
expenses incurred in respect of one counsel for all of the Parent Indemnified
Parties unless there is an actual conflict of interest between any Parent
Indemnified Parties, which Parent Indemnified Parties may be represented by
separate counsel) in connection with investigating or defending any claim or
proceeding from which Damages may result; provided, however, that the indemnity
agreement contained in this Section 8(b) shall not apply to amounts paid in
settlement of any such Damages if such settlement is effected without the
consent of such Holder (which consent shall not be unreasonably withheld), and
provided further, that the liability of each Holder hereunder shall be limited
to the proportion of any such loss, claim, damage, liability or expense which is
equal to the proportion that the net proceeds from the sale of the Registrable
Securities sold by such

8

--------------------------------------------------------------------------------

 

Holder under the Shelf Registration Statement bears to the total net proceeds
from the sale of all securities sold thereunder, but not in any event to exceed
the net proceeds received by such Holder from the sale of Registrable Securities
covered by the Shelf Registration Statement.

(c)If the indemnification provided for in this Section 8 from an indemnifying
party is unavailable to an indemnified party hereunder in respect of any Damages
referred to therein, then the indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Damages in such proportion as is
appropriate to reflect the relative fault of the indemnifying party and
indemnified parties in connection with the actions which resulted in such
Damages, as well as any other relevant equitable considerations.  The relative
fault of such indemnifying party and indemnified parties shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact, has been made by, or relates to information
supplied by, such indemnifying party or indemnified parties, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such action; provided, however, that, in any such case no Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The amount paid or payable by a
party as a result of the Damages referred to above shall be deemed to include
any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding. If the allocation provided in
this paragraph (c) is not permitted by applicable law, the parties shall
contribute based upon the relevant benefits received by the Parent from the
initial offering of the Registrable Securities on the one hand and the net
proceeds received by the Holders from the sale of Registrable Securities on the
other.  The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 7(c) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in this Section 7(c).

(d)Any Person entitled to indemnification hereunder (the “Indemnified Party”)
agrees to give prompt written notice to the party owing indemnification
obligations to such Person (the “Indemnifying Party”) after the receipt by the
Indemnified Party of any written notice of the commencement of any action, suit,
proceeding or investigation or threat thereof made in writing for which the
Indemnified Party intends to claim indemnification or contribution pursuant to
this Agreement; provided, that the failure so to notify the Indemnified Party
shall not relieve the Indemnifying Party of any liability that it may have to
the Indemnifying Party hereunder unless such failure is materially prejudicial
to the Indemnifying Party.  If notice of commencement of any such action is
given to the Indemnifying Party as above provided, the Indemnifying Party shall
be entitled to participate in and, to the extent it may wish, to assume the
defense of such action at its own expense, with counsel chosen by it and
reasonably satisfactory to such Indemnified Party.  The Indemnified Party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be paid by
the Indemnified Party unless (i) the Indemnifying Party agrees to pay the same,
(ii) the Indemnifying Party fails to assume the defense of such action, or
(iii) the named parties to any such action (including any impleaded parties)
have been advised by such counsel that either (A) representation of such
Indemnified Party and the Indemnifying Party by the same counsel would be
inappropriate under applicable standards of professional conduct or

9

--------------------------------------------------------------------------------

 

(B) there are one or more legal defenses available to it which are substantially
different from or additional to those available to the Indemnifying Party.  No
Indemnifying Party shall be liable for any settlement entered into without its
written consent, which consent shall not be unreasonably withheld.

(e)The agreements contained in this Section 8 shall survive the transfer of the
Registrable Securities by any Holder and sale of all of the Registrable
Securities pursuant to the Shelf Registration Statement and shall otherwise
survive the termination of this Agreement and remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or such
director, officer or participating or Controlling Person.

9.Certain Additional Limitations on Registration Rights. Notwithstanding the
other provisions of this Agreement, the Parent shall not be obligated to
register the Registrable Securities of any Holder if such Holder shall fail to
furnish to the Parent necessary information in respect of the distribution of
the Registrable Securities.

10.No Inconsistent Agreements. The Parent will not hereafter enter into any
agreement with respect to its securities, which is inconsistent in any material
respects with the rights granted to the Holders in this Agreement.

11.Miscellaneous.

(a)Specific Performance.  The parties hereto agree that irreparable damage would
occur in the event any provision of the Agreement was not performed in
accordance with the terms hereof and that the parties hereto shall be entitled
to specific performance of the terms hereof, in addition to any other remedy at
law or in equity.

(b)Amendments and Waivers; Assignment.  

(i)Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed, in the case of an amendment,
by the Parent and a majority in interest of the Holders or, in the case of a
waiver, by the party or parties against whom the waiver is to be effective;
provided, however, that waiver by the Holders shall require the consent of a
majority in interest of the Holders.

(ii)No failure or delay by any party in exercising any right, power or privilege
hereunder (other than a failure or delay beyond a period of time specified
herein) shall operate as a waiver thereof and no single or partial exercise
thereof shall preclude any other or further exercise thereof or the exercise of
any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

10

--------------------------------------------------------------------------------

 

(c)Notice Generally.  All notices, request, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at the following addresses (or at
such other address for a party as shall be specified by notice given in
accordance with this Section 11(c):

(i)If to any Holder, at its last known address appearing on the books of the
Parent maintained for such purpose.

(ii)If to the Parent, at

ALJ Regional Holdings, Inc.

244 Madison Avenue

PMB #358

New York, New York 10016
Attention: Chief Financial Officer

Email: t.robert.christ@gmail.com

with a copy (which shall not constitute notice) to:

Shearman & Sterling LLP
1460 El Camino Real, Floor 2

Menlo Park, CA 94025
Attn:  Chris Forrester
Email: chris.forrester@shearman.com
Facsimile No.: 650-838-5173

or at such other address as may be substituted by notice given as herein
provided.

(d)Successors and Assigns; Third Party Beneficiaries.  This Agreement shall
inure to the benefit of and be binding upon the parties hereto and the
successors and permitted assigns of the parties hereto as hereinafter
provided.  No party hereto may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other party; provided, however, that the registration rights of any Holder
with respect to any Registrable Securities shall be transferred to any Person
who is the transferee of the Registrable Securities.  All of the obligations of
the Parent hereunder shall survive any such transfer.  No assignment shall
relieve the assigning party of any of its obligations hereunder.  Except as
provided in Section 8, no Person other than the parties hereto and their
respective successors and permitted assigns is intended to be a beneficiary of
this Agreement and nothing herein, express or implied, is intended to or shall
confer upon any other Person any legal or equitable right, benefit or remedy of
any nature whatsoever.

(e)Headings.  The headings and subheadings in this Agreement are included for
convenience and identification only and are in no way intended to describe,
interpret, define or limit the scope, extent or intent of this Agreement or any
provision hereof.

11

--------------------------------------------------------------------------------

 

(f)Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware.

(i)Any claim, action, suit or proceeding seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby may be heard and determined in any state or
federal court sitting in the State of Delaware, and each of the parties hereto
hereby consents to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts therefrom in any such claim, action, suit or
proceeding) and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of venue of any such
claim, action, suit or proceeding in any such court or that any such claim,
action, suit or proceeding that is brought in any such court has been brought in
an inconvenient forum.

(ii)Subject to applicable law, process in any such claim, action, suit or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court.  Nothing herein shall affect the
right of any party to serve legal process in any other manner permitted by law
or at equity.  WITH RESPECT TO ANY SUCH CLAIM, ACTION, SUIT OR PROCEEDING IN ANY
SUCH COURT, EACH OF THE PARTIES IRREVOCABLY WAIVES AND RELEASES TO THE OTHER ITS
RIGHT TO A TRIAL BY JURY, AND AGREES THAT IT WILL NOT SEEK A TRIAL BY JURY IN
ANY SUCH PROCEEDING.

(g)Severability.  If any term or other provision of this Agreement is held to be
invalid, illegal or incapable of being enforced by any rule of Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions is not affected in any manner materially adverse to any
party.  Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

(h)Entire Agreement.  This Agreement constitutes the entire agreement among the
parties hereto pertaining to the subject matter hereof and supersedes all prior
agreements and understandings pertaining thereto.

(i)Cumulative Remedies.  The rights and remedies provided by this Agreement are
cumulative and the use of any one right or remedy by any party shall not
preclude or waive its right to use any or all other remedies.  Said rights and
remedies are given in addition to any other rights the parties may have by law,
statute, ordinance or otherwise.

12

--------------------------------------------------------------------------------

 

(j)Construction.  Each party hereto acknowledges and agrees it has had the
opportunity to draft, review and edit the language of this Agreement and that no
presumption for or against any party arising out of drafting all or any part of
this Agreement will be applied in any Dispute relating to, in connection with or
involving this Agreement.  Accordingly, the parties hereto hereby waive the
benefit of any rule of Law or any legal decision that would require, in cases of
uncertainty, that the language of a contract should be interpreted most strongly
against the party who drafted such language.

(k)Counterparts; Effectiveness.  This Agreement may be signed in any number of
counterparts (including by facsimile or PDF), each of which shall be an original
with the same effect as if the signatures thereto were upon the same
instrument.  This Agreement shall become effective when each party shall have
received a counterpart hereof signed by the other party.

[Signatures appear on next page]

13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

Vertex Business Services LLC

 

 

 

By:

 

/s/ Brad Almond

 

 

Name: Brad Almond

 

 

Title: Chief Financial Officer

 

 

 

ALJ Regional Holdings, Inc.

 

 

 

By:

 

/s/ Jess Ravich

 

 

Name: Jess Ravich

 

 

Title: Executive Chairman

 

[Signature Page to Registration Rights Agreement]

DM_US 81435368-4.102329.0011